internal_revenue_service number release date index number --------------------------------------------------- -------------------------------------------------------- ------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-141194-07 date date re request for extension of time to make the election to use the alternative re request for extension of time to make the election to use the alternative_depreciation_system p sec_1 sec_2 date1 lmsb official ---------------------- dear ------------ ---------------------------------------------------------- --------------------------------------------------------- ----------------------------------------- ------------------- this letter responds to a letter dated date submitted by p on behalf of itself and sec_1 and sec_2 hereinafter p sec_1 and sec_2 will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election to use the alternative_depreciation_system ads under sec_168 of the internal_revenue_code for 5-year_property placed_in_service in the taxable_year ended date1 facts taxpayer represents that the facts are as follows taxpayer is an affiliated_group_of_corporations that is headed by p and that files consolidated federal_income_tax returns taxpayer is primarily engaged in the business of providing air medical emergency transport services and systems throughout the united_states taxpayer reported a consolidated net_loss on its timely filed consolidated federal_income_tax return for the taxable_year ended date1 for this taxable_year taxpayer had a net_operating_loss_carryover that was expiring also on this return taxpayer determined its depreciation_deductions by using the general depreciation system of sec_168 instead of the ads plr-141194-07 taxpayer does not have an internal tax department as a result taxpayer relied on a qualified_tax professional to prepare its consolidated federal_income_tax return for the taxable_year ended date1 taxpayer was not told nor did taxpayer know independently that taxpayer could elect to use the ads to determine depreciation for certain or all classes of property placed_in_service during the taxable_year ended date1 if the officers of p had been aware of this election p would have made the election to use the ads for certain classes of property placed_in_service during the taxable_year ended date1 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election to use the ads under sec_168 for 5-year_property placed_in_service by taxpayer in the taxable_year ended date1 law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in the taxpayer’s trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 sec_168 prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the ads in sec_168 in the case of any property to which an election under sec_168 applies sec_168 provides that the depreciation deduction provided by sec_167 is determined under the ads pursuant to sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the applicable convention determined under sec_168 and a recovery_period determined under the table prescribed in sec_168 for most personal_property the recovery_period is the property’s class_life sec_168 provides special rules for determining class_life sec_168 permits a taxpayer to elect for any class of property for any taxable_year to use the ads for determining depreciation for all property in that class placed_in_service during that taxable_year however in the case of nonresidential_real_property the election is made separately with respect to each property once made an election to use ads is irrevocable sec_301_9100-7t provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service sec_301 plr-141194-07 7t a i further provides that this election must be made by the due_date including extensions of the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t provides that the election under sec_168 is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election to use the ads under sec_168 for determining depreciation for 5-year_property placed_in_service by taxpayer in the taxable_year ended date1 this election must be made by p filing an amended consolidated federal tax_return for the taxable_year ended date1 with a statement indicating that taxpayer is electing to use the ads under sec_168 for determining depreciation for 5-year_property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether taxpayer’s classification of each item of depreciable_property placed_in_service by taxpayer during the taxable_year ended date1 is proper under sec_168 or whether taxpayer’s determination of the recovery_period for each item of 5-year_property placed_in_service by taxpayer during the taxable_year ended date1 is proper under sec_168 and for purposes of determining depreciation under the ads plr-141194-07 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate lmsb official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting copy of this letter copy for sec_6110 purposes
